Opinion issued June 10, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-01029-CV
                            ———————————
                      ALVIN SHINETTE, JR., Appellant
                                        V.
                  YALANDA WHITE SHINETTE, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Case No. 13-FD-1458


                          MEMORANDUM OPINION

      Appellant, Alvin Shinette, Jr., has filed a request to withdraw his appeal,

stating that he “no longer want[s] or wish[es] to pursue any appeal.” We construe

his request as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a). No other
party has filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P.

42.1(a), (c).

       Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f). We

dismiss any other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2